Title: To George Washington from Richard Henry Lee, 28 April 1779
From: Lee, Richard Henry
To: Washington, George



Sir,
Philadelphia April 28th 1779

The inclosed letter from the Lieutenant Governor of South Carolina, committed by Congress to the consideration of a committee of three, and which, in the name of the committee I have now the honor to inclose your Excellency, will shew you the extremity to which our affairs in that quarter are driving. The Committee find a choice of difficulties in this business, because the reliance on Militia from Virginia having in great degree failed, there appears no remedy but such as will lessen the force you had a right to expect from Virginia for reenforcing the main army. We have no reason to suppose that a greater force than 1400 militia, perhaps not more than 1000 will go from North Carolina, and of the 1000 ordered by the government of Virginia, we learn that not more than 350 have been obtained. In this state of things, the Committee submit to your Excellencies wisdom, and better knowledge of military affairs and intended operations, the following measures.

That the 2000 new recruits now in Virginia be forthwith regimented and ordered to join the Southern Army. That a sum of money be sent to Colo. Bland, with orders to reinlist the men of his regiment, and proceed without delay to the same destination. If Sir, this plan should meet your approbation, the Committee are of opinion that the sooner it were carried into execution the better.
Your Excellency will be pleased to return the inclosed letter, and the Committee wish to be favored with your opinion of the eligibility of this measure, and if there is a probability of its being soon executed; or what additional or other method may occur to your Excellency for relief of the southern States, which we find by conversing with General Howe (who is just arrived here) demands speedy and powerful assistance. I have the honor to be, with the highest sentiments of esteem and regard, Sir your Excellencies most obedient and very humble servant
Richard Henry Lee